  
 

 

 

““Gase-119-cV-O99SE-AIN Document 21 Filed 02/24/20 Page 1 of 2
a7 U.S. Department of Justice

United States Attorney

 

 

 

 

 

 

 

 

es nL ESYE Southern District of New York
c eee a pe cen a wees ope 86 Chambers Street
| EM hy FEB 2 4 Ludv New York, New York 10007
oS February 24, 2020
H/e4 lye
VIA ECF SO ORDERED
Hon. Alison J. Nathan la
United States District Judge fly
United States District Court HON. ALISON J. NATHAN
40 Foley Square UNITED STATES DISTRICT JUDGE

New York, New York 10007
Re: Chen vy, McAleenan, et al., No. 19 Civ. 9951 (AJN)
Dear Judge Nathan:

This Office represents the government in this action in which plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to schedule the plaintiff for an
interview in regards to his application for asylum. On behalf of the government, I write
respectfully to request that the initial conference presently scheduled for April 23, 2020 be
adjourned sine die.

 

By way of background, on December 18, 2019, the government filed a letter requesting
that the Court endorse a proposed briefing schedule for the government’s anticipated Motion to
Dismiss the Complaint. In light of that request, the government also requested that the Court
extend the deadline to respond to the complaint to the date the government’s opening brief would
be due and to adjourn the initial pretrial conference sine die. See ECF No. 9. The Court granted
these requests on December 19, 2019. See ECF No. 10. However, on February 21, 2020, this
Court issued an order adjourning the conference to April 23, 2020. See ECF No. 20.

The adjournment sine die is respectfully requested because the parties will be submitting
briefs with respect to the government’s forthcoming Motion to Dismiss the Amended Complaint
in accordance with the briefing schedule endorsed by the Court on February 3, 2020, and
respectfully submit that a conference is not necessary at this point in the litigation.' See ECF
No. 19.

This is the government’s second request to adjourn the initial conference. Plaintiff's
counsel consents to this request.

 

' After the government had filed its Motion to Dismiss the Complaint, plaintiff filed an Amended
Complaint on January 27, 2020. See ECF No. 17. On January 30, 2020, the government then
requested that the Court endorse a new briefing schedule for the government’s anticipated Motion
to Dismiss the Amended Complaint. See ECF No. 18. The Court granted that request on February
3, 2020. See ECF No. 19.

 

 

 
Case 1:19-cv-09951-AJN Document 21 Filed 02/24/20 Page 2 of 2

Page 2

I thank the Court for its consideration of this letter.

ce: Counsel of record (via ECF)

By:

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

s/ Simon Nakajima
SIMON NAKAJIMA
Special Assistant United States Attorney
Telephone: (212) 637-2770
Facsimile: (212) 637-2786
E-mail: simon.nakajima@usdoj.gov

 
